Dear Ms. Cavanaugh:
You have asked this office to advise you whether a justice of the peace may also contract with the Louisiana Department of Public Safety and Corrections to become an auto title company.
Note that the prohibitions of R.S. 42:63 of the Louisiana Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq., do not apply to independent contractors. Thus, the dual officeholding provisions do not prohibit this arrangement. However, in your capacity as justice of the peace, you are governed by the Judicial Code of Conduct. Thus, for a final determination you must consult the Judiciary Commission, Mr. Hugh M. Collins, 400 Royal Street, Suite 1190, New Orleans, LA, 70130, Phone, 504-310-2550.
Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY:  _________________________
  KERRY L. KILPATRICK
  ASSISTANT ATTORNEY GENERAL